DETAILED ACTION
In the previous Office Action dated 05/09/2022, claims 1-5 were pending with claim 1 rejected and claims 2-5 being withdrawn.
In Applicant’s response dated 08/01/2022, claim 1 was amended and claim 6 was added.  Claims 1-6 are thus pending with claims 2-5 remaining withdrawn.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable Sheffield Smelting CO LTD (GB 1532840A) [IDS dated: 01/08/2021], herein Sheffield.
In regards to claim 1, Sheffield teaches a cadmium free silver based brazing alloy containing, apart from impurities, from 35 to 45 weight percent silver, from 18 to 25 weight percent copper, from 25 to 30 weight percent zinc, from 0.1 to 7 weight percent manganese, from 0.1 to 5 weight percent tin and from 0.1 to 7 weight percent nickel [Col 1 lines 27- 33 and Col 2 lines 1-4, claim 1].  In all of the examples set forth in the table, Sheffield teaches the CMn/CNi is greater than 1. 
The only deficiency of Sheffield is that Sheffield discloses the use of 25% Zn, while the present claims require less than 25% Zn.
                It is apparent, however, that the instantly claimed amount of Zn and that taught by Sheffield are so close to each other that the fact pattern is similar to the one in In re Woodruff , 919 F.2d 1575, USPQ2d 1934 (Fed. Cir. 1990) or Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 227 USPQ 773 (Fed.Cir. 1985) where despite a “slight” difference in the ranges the court held that such a difference did not “render the claims patentable” or, alternatively, that “a prima facie case of obviousness exists where the claimed ranges and prior art ranges do not overlap but are close enough so that one skilled in the art would have expected them to have the same properties”.
                In light of the case law cited above and given that there is only a “slight” difference between the amount of Zn disclosed by Sheffield and the amount disclosed in the present claims and further given the fact that no criticality is disclosed in the present invention with respect to the amount of Zn, it therefore would have been obvious to one of ordinary skill in the art that the amount of Zn disclosed in the present claims is but an obvious variant of the amounts disclosed in Sheffield, and thereby one of ordinary skill in the art would have arrived at the claimed invention.

Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable Li et al.  (CN 1404957 A) [892 dated: 05/09/2022], herein Li.
The examiner has previously provided a translation of CN 1404957 A, the citations herein refer to the provided translation.

In regards to claim 1, Li teaches a composition of a brazing filler metal comprising (wt%): Cu 21-23, Zn 17-21, Sn 4.5-5.5, Mn 1-7, Ni 0.5-2, and residual Ag (41.5-56) [Abstract, Pg. 2, claim 1].  These ranges overlap the claimed ranges of each element.  The content of Mn to Ni also overlaps the claimed equation as CMn = 5 and  CNi= 2 are within the taught ranges as 5/2 > 0.9.  Additionally, it would have been obvious to ensure that CMn/CNi ≥ 0.9, as the claimed compositions in claims 2-5 all have CMn/CNi ≥ 2.
As set forth in MPEP 2144.05, in the case where the claimed range “overlap or lie inside ranges disclosed by the prior art”, a prima facie case of obviousness exists, In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Sheffield Smelting CO LTD (GB 1532840A) [IDS dated: 01/08/2021], herein Sheffield, as applied to claim 1 above, and further in view of Taniguchi et al. (US 2011/0076183 A1).

In regards to claim 6, Sheffield does not teach the range of the difference between the solidus and liquidus temperatures.
Taniguchi teaches a brazing material [Abstract].  
Taniguchi expressly teaches the temperature difference between the liquidus and the solidus is less than 45° C [0013].  This range is best for achieving excellent  workability and processability of the braze [0016, 0024].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have ensure the braze of Sheffield has a temperature difference between the liquidus and the solidus is less than 45° C as taught by Taniguchi.  One would have been motivated to do so based on the excellent  workability and processability of the braze that results from the taught range.

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Li et al.  (CN 1404957 A) [892 dated: 05/09/2022], herein Li, as applied to claim 1 above, and further in view of Taniguchi et al. (US 2011/0076183 A1).

In regards to claim 6, Li does not teach the range of the difference between the solidus and liquidus temperatures.
Taniguchi teaches a brazing material [Abstract].  
Taniguchi expressly teaches the temperature difference between the liquidus and the solidus is less than 45° C [0013].  This range is best for achieving excellent  workability and processability of the braze [0016, 0024].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have ensure the braze of Li has a temperature difference between the liquidus and the solidus is less than 45° C as taught by Taniguchi.  One would have been motivated to do so based on the excellent  workability and processability of the braze that results from the taught range.

Response to Arguments
Applicant's arguments filed 08/01/2022 have been fully considered but they are not persuasive. Applicant argues that the amended range of Zn of less than 25 % eliminates the overlap of ranges and distinguishes over Sheffield.  While it is true, less than 25% is slightly different from at least 25% the range is still considered obvious in light of the fact pattern of In re Woodruff , 919 F.2d 1575, USPQ2d 1934 (Fed. Cir. 1990) or Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 227 USPQ 773 (Fed.Cir. 1985).  Applicant further argues Sheffield does not expressly suggest the relationship in equation 1 regarding the CMn/CNi being greater than 0.9.  While Sheffield does not expressly state such a relationship, all of the inventive examples of Sheffield show a CMn/CNi being greater than 1.  Thus, while not explicitly taught the relationship is suggested by Sheffield.  Thus, the rejections remain as set forth above.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELIZABETH A COLLISTER whose telephone number is (571)270-1019. The examiner can normally be reached Mon.-Fri. 9 am-5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Humera Sheikh can be reached on 571-272-0604. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ELIZABETH COLLISTER/           Primary Examiner, Art Unit 1784